EXHIBIT 10.8.6

APPLERA CORPORATION/APPLIED BIOSYSTEMS GROUP
AMENDED AND RESTATED 1999 STOCK INCENTIVE PLAN

FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT

     RESTRICTED STOCK UNIT AWARD AGREEMENT dated as of [Grant Date], by and
between Applera Corporation, a Delaware corporation (the “Company”), and [Name],
a regular salaried employee of the Company or one of its subsidiaries (“you”).

     1. Grant of Restricted Stock Units. The Company hereby grants to you [Total
Number] Restricted Stock Units (each a “Unit”). Upon vesting, each Unit entitles
you to receive one share of Applied Biosystems Group Common Stock, par value
$.01 per share (the “Applied Biosystems Stock”), under the terms of the Applera
Corporation/Applied Biosystems Group Amended and Restated 1999 Stock Incentive
Plan (the “Plan”). Each Unit will remain subject to forfeiture unless and until
such Unit has vested in accordance with the Plan and this Agreement, and will
remain restricted as to transferability until such Unit is settled.

     2. Vesting. Your Units will vest subject to attainment of the performance
goals (the “Performance Goals”) applicable to each of the Company’s 2007, 2008,
and 2009 fiscal years (the “Measurement Years”), as established by the
Management Resources Committee of the Board of Directors of the Company (the
“Committee”). If and to the extent that those Performance Goals are met, your
Units will vest in three installments in the amounts set forth in Exhibit I to
this Agreement, up to a maximum of 33.33% of your Units with respect to each of
such Measurement Years. Your actual date of vesting for these installments (in
each case, the “Vesting Date”) will be the date on which, following the close of
the applicable Measurement Year, the Committee determines that the Performance
Goals for the applicable Measurement Year have been met; provided that the
Vesting Date for your Units that vest based on Performance Goals applicable to
the Company’s 2009 fiscal year may not occur prior to the third anniversary of
the date hereof. Any Units allocated for vesting in respect of any Measurement
Year that do not vest based on the Performance Goals for that Measurement Year
will be forfeited and will revert back to the Company without payment to you of
any consideration.

     3. Termination of Employment. If your employment with the Company or a
subsidiary is terminated by you or the Company for any reason prior to the
vesting of all or a portion of the Units, the Units which have not vested will
be forfeited and will revert back to the Company without payment to you of any
consideration. The foregoing notwithstanding, if you remain employed by the
Company or a subsidiary as of the last day of any Measurement Year but your
employment terminates during the period between the end of the Measurement Year
and the Vesting Date for the Units that are eligible for vesting based on
Performance Goals for that year, you will continue to be eligible to vest in
your Units attributable to that Measurement Year to the same extent you would
have been eligible to vest in those Units had you remained employed through the
Vesting Date for those Units. Upon the Committee determination regarding the
vesting of Units based on the Performance Goals applicable to any Measurement
Year, the Units for that Measurement Year which will not vest based on that
determination will thereupon be forfeited and will revert back to the Company
without payment to you of any consideration.

 

--------------------------------------------------------------------------------





     4. Stockholder Rights. Prior to the time that your Units vest and the
Company has issued shares of Applied Biosystems Stock relating to such Units,
you will not be deemed to be the holder of, or to have any of the rights of a
holder with respect to, any shares of Applied Biosystems Stock deliverable with
respect to such Units.

     5. Non-Transferability. Prior to the time that your Units vest and the
Company has issued shares of Applied Biosystems Stock relating to such Units,
none of the shares of Applied Biosystems Stock subject to the Units may be sold,
assigned, bequeathed, transferred, pledged, hypothecated, or otherwise disposed
of in any way.

     6. Change of Control. Subject to the terms of the Plan, all outstanding
Units will be deemed vested (without regard to the vesting dates) upon the
occurrence of any of the events set forth in Section 11 of the Plan.

     7. No Right to Continued Employment. Neither the Units nor this Agreement
confer upon you any right to continue to be an employee of the Company or any of
its subsidiaries or interferes in any way with the right of the Company or any
of its subsidiaries to terminate your employment at any time. Subject to Section
3 above, the Units will terminate upon the termination of your employment for
any reason. The Units will not be reinstated if you are subsequently reinstated
as an employee of the Company or any subsidiary.

     8. No Right to Future Benefits. The Plan and the benefits offered under the
Plan are provided by the Company on an entirely discretionary basis, and the
Plan creates no vested rights in participants. Neither the Units nor this
Agreement confer upon you any benefit other than as specifically set forth in
this Agreement and the Plan. You understand and agree that the benefits offered
under the Units and the Plan are not part of your salary and that receipt of the
Units does not entitle you to any future benefits under the Plan or any other
plan or program of the Company. The award of Units is not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension, or
retirement benefits or similar payments.

     9. Compliance with Law. No shares of Applied Biosystems Stock will be
delivered to you upon the vesting of the Units unless counsel for the Company is
satisfied that such delivery will be in compliance with all applicable laws.

     10. Entire Agreement. This Agreement and the Plan contain the entire
agreement between you and the Company regarding the Units and supersede all
prior arrangements or understandings with respect thereto.

     11. Terms of Plan Govern. This Agreement and the terms of the Units will be
governed by the terms of the Plan which is hereby incorporated by reference in
this Agreement. In the event of any ambiguity in this Agreement or any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan will govern. By your signature below, you acknowledge receipt
of the Plan Summary and agree to be bound by all of the terms of the Plan.

-2-

--------------------------------------------------------------------------------





     12. Amendments. The Units or the Plan may, subject to certain exceptions,
be amended by the Committee at any time in any manner. However, no amendment of
the Units or the Plan will adversely affect in any material manner any of your
rights under the Units without your consent.

     13. Governing Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of Delaware.

     14. Withholding. By signing this Agreement, you agree that the Company may,
in its sole discretion (but subject to any limitations imposed by law), require
you to satisfy any tax, social insurance or social security withholding
obligations arising in connection with the Units or your participation in the
Plan by: (a) paying the Company or your employer, as the case may be, an amount
sufficient to satisfy any applicable tax, social insurance and social security
withholding obligations; (b) deducting from your salary or any other cash
payments due to you a sum equal to any applicable tax, social insurance and
social security withholding obligations; (c) withholding a number of shares of
Applied Biosystems Stock, or Units corresponding to that number of shares, with
a fair market value equal to any applicable tax, social insurance and social
security withholding obligations; or (d) any combination of the foregoing.

     15. Data Privacy. By signing this Agreement, you consent to the collection,
use, processing and transfer of personal data as described in this paragraph.
You understand that the Company and its subsidiaries hold certain personal
information about you, including your name, home address and telephone number,
date of birth, social security number, social insurance number or other employee
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, purchased, vested, unvested or
outstanding in your favor, for the purpose of managing and administering the
Plan (“Data”). You further understand that the Company and/or its subsidiaries
will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of your participation in the Plan,
and that the Company and/or any of its subsidiaries may each further transfer
Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. You understand that these recipients
may be located in the United States and elsewhere. You authorize them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of stock on your behalf to a broker or other third party with whom you
may elect to deposit any shares of stock acquired pursuant to the Plan. You
understand and further authorize the Company and/or any of its subsidiaries to
keep Data in your personnel file. You also understand that you may, at any time,
review Data, require any necessary amendments to Data or withdraw the consents
herein in writing by contacting the Company. You further understand that
withdrawing your consent may affect your ability to participate in the Plan.

-3-

--------------------------------------------------------------------------------





     IN WITNESS WHEREOF, this Agreement has been duly executed by the
undersigned as of the day and year first written above.

  APPLERA CORPORATION         By: __________________________     Chairman,
President and
Chief Executive Officer       Accepted and Agreed:          
________________________________    

[Name]

   

  

 

-4-

--------------------------------------------------------------------------------





APPLERA CORPORATION/APPLIED BIOSYSTEMS GROUP
AMENDED AND RESTATED 1999 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Exhibit I

Subject to the terms of the Plan and the Agreement to which this Exhibit I
relates, your Units will vest in increments of up to 33.33% of the total award
per fiscal year in accordance with the following schedule, based on whether the
revenue of the Applied Biosystems group of Applera Corporation in each
applicable fiscal year meets the Performance Goals specified below, as
determined by the Committee. Unless the Committee otherwise determines, Units
will not vest incrementally between these Performance Goal measures.

Measurement Year   Performance Goals

Revenue (in millions) Vesting as a
Percentage of the
Targeted Units Vesting as a
Percentage of the
Total Units    FY 2007    Minimum Threshold $[___] 50% 13.89%    Target $[___]
100% 27.78%    Outperformance $[___] 120% 33.33%    FY 2008    Minimum Threshold
$[___] 50% 13.89%    Target $[___] 100% 27.78%    Outperformance $[___] 120%
33.33%    FY 2009    Minimum Threshold $[___] 50% 13.89%    Target $[___] 100%
27.78%    Outperformance $[___] 120% 33.33%

 

--------------------------------------------------------------------------------